        Case 4:20-cv-00007-JTJ Document 78 Filed 04/22/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
            ____________________________________________

MICHAEL McNULTY,                 ) CAUSE NO. CV-20-07-BMM-JTJ
                                 )
               Plaintiff,        )
                                 )
vs.                              ) ORDER GRANTING PLAINTIFF’S
                                 ) UNOPPOSED MOTION FOR
AGRONOMY SCIENCES LLC d/b/a ) EXTENSION OF TIME TO
HEFTY SEED COMPANY; and          ) RESPOND TO MOTIONS IN
DOES 1-10,                       ) LIMINE AND MOTIONS FOR
                                 ) SUMMARY JUDGMENT
               Defendants.       )
           ____________________________________________

     Upon motion of the Plaintiffs, and good cause appearing therefore,

     IT IS HEREBY ORDERED that the parties may have up to and including May

14, 2021 to file their responses to Motions in Limine and Motions for Summary

Judgment.
             Case 4:20-cv-00007-JTJ Document 78 Filed 04/22/21 Page 2 of 2




         DATED this 22nd day of April, 2021.




Order Grainting Plaintiff’s Unopposed Motion for Extension of Time to Respond to Motions in Limine and Motions for Summry
Judgment - 2
